SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

964
CA 13-01921
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


SUSAN L. BOTTICELLI, PLAINTIFF-APPELLANT,

                     V                                           ORDER

GARY A. BOTTICELLI, DEFENDANT-RESPONDENT.


LABIN & BUFFOMANTE, WILLIAMSVILLE (CLAYTON J. LENHARDT OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

ROBERT S. STEPHENSON, BUFFALO, FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Frederick J. Marshall, J.), entered January 18, 2013 in a divorce
action. The judgment, inter alia, equitably distributed the assets of
the parties.

      Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties and filed on September 10,
2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court